      Case 2:20-cv-03100-BWA-KWR Document 1 Filed 11/13/20 Page 1 of 11




                           UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA

 JUAN TRINIDAD

                                              CIVIL CASE NO. 20-________

                          Plaintiff,          SECTION: __

           v.                                 DIVISION: __

 EQUILON ENTERPRISES LLC
                                              JURY TRIAL DEMANDED
                          Defendant.



                           COMPLAINT AND JURY DEMAND

       JUAN TRINIDAD (“PLAINTIFF”) respectfully submits the following Complaint

against EQUILON ENTERPRISES LLC:

                                            Parties

                                               1.

       EQUILON ENTERPRISES LLC (“DEFENDANT”), is a foreign limited liability

company licensed to do and doing business in the State of Louisiana, which is domiciled in

Delaware with its principal business establishment in Louisiana located at 5615 Corporate Blvd.,

Ste. 400B, Baton Rouge, LA 70808, who at all material times has appointed CT Corporation

System as its duly authorized agent for service of process, and who can be served at 3867 Plaza

Tower Dr., Baton Rouge, La 70816. DEFENDANT is liable until PLAINTIFF as further

described herein.
      Case 2:20-cv-03100-BWA-KWR Document 1 Filed 11/13/20 Page 2 of 11




                                                  2.

       JUAN TRINIDAD is a resident of and domiciled in Jefferson Parish, Louisiana.

                                      Jurisdiction and Venue

                                                  3.

       This Honorable Court has jurisdiction pursuant to 28 U.S.C.A. § 1332 in that PLAINTIFF

is diverse in citizenship from DEFENDANT and its individual members and in that the claims in

controversy in this matter exceed the sum of $75,000 exclusive of interest and costs. Venue is

proper as the incident claimed of occurred in St. Charles Parish at the Shell Norco facility located

at 15536 River Road, Norco, Louisiana 70059 (the “Facility”). DEFENDANT is subject to

jurisdiction and venue within this Honorable Court’s territorial jurisdiction.

                                                  4.

       DEFENDANT has significant ties to and/or regularly conducts and transacts business

within this district and venue, particularly within St. Charles Parish at the Facility.

                                        Factual Allegations

                                                  5.

       On or about December 10, 2019, JUAN TRINIDAD was installing scaffolding near a

Residual Catalytic Cracking Unit (“RCCU”) at the Facility while employed by BrandSafway LLC

(“BrandSafway”), a scaffolding vendor used by DEFENDANT at the Facility, which Facility,

upon information and belief, is owned and/or operated by DEFENDANT.

                                                  6.

       On or about December 10, 2019, JUAN TRINIDAD arrived at the Facility in the morning

hours to begin work. JUAN TRINIDAD was never advised, informed, or made aware of a vent

stack silencer and/or containment device in the work area that could or would overflow with hot




                                                  2
      Case 2:20-cv-03100-BWA-KWR Document 1 Filed 11/13/20 Page 3 of 11




water condensate. JUAN TRINIDAD was installing scaffolding near a residual catalytic cracking

unit (“RCCU”) at the Facility when hot water condensate vented from the silencer on a vent stack

on the RCCU and the hot water condensate fell onto JUAN TRINIDAD, severely burning JUAN

TRINIDAD.

                                                 7.

        The following day, a message from the General Manager of the Facility was sent in

response to the incident. The message indicated, inter alia, that an investigation had been initiated,

that certain systems should be checked for the possibility of hot condensate pooling, that lessons

should be learned from this event, and that a safety awareness alert would be issued.

                                                 8.

        Upon information and belief, the hot water condensate pooled in and overflowed the vent

stack silencer and/or containment device because of a clog in the piping system of the vent stack

silencer and/or containment device for hot water condensate that severely burned JUAN

TRINIDAD.

                                                 9.

        Upon information and belief, the Occupational Safety and Health Administration

(“OSHA”) conducted an inspection and issued a report in response to the incident.

                                      Count One: Negligence

                                                 10.

        PLAINTIFF incorporates and re-alleges each of the foregoing paragraphs as though set

forth in full herein.




                                                  3
      Case 2:20-cv-03100-BWA-KWR Document 1 Filed 11/13/20 Page 4 of 11




                                                 11.

       PLAINTIFF asserts that DEFENDANT was negligent in the preparation, operation,

layout, maintenance, and processes, of the vent stack silencer, containment device, associated

piping, and area of the Facility where the vent stack silencer, containment device, and/or associated

piping was located.

                                                 12.

       Further, at all material times, the activities of all as yet unidentified employees, personnel,

borrowed servants, contractors, or agents of DEFENDANT who were involved in the operation,

set up, layout, maintenance, processes, and safety features of the Facility, did so while in the course

and scope of their employment with DEFENDANT. Accordingly, DEFENDANT is at all

material times liable under the doctrine of respondeat superior for the negligence of its employees,

personnel, borrowed servants, contractors, or agents.

                                                 13.

       The incident described herein was caused through no negligence on the part of JUAN

TRINIDAD. At all material times, JUAN TRINIDAD was working safely, was properly trained,

was employing proper safety procedures and protocols, and was carrying out his work in

accordance with DEFENDANT’S instructions.

                                                 14.

       As a result of DEFENDANT’S negligence, JUAN TRINIDAD suffered severe injuries,

as well as other damages enumerated herein. JUAN TRINIDAD’S treatment has involved painful

procedures. Further, the stress related to JUAN TRINIDAD’S treatments has been multiplied by

having to undergo treatment during the COVID-19 pandemic.




                                                  4
       Case 2:20-cv-03100-BWA-KWR Document 1 Filed 11/13/20 Page 5 of 11




                                               15.

        DEFENDANT is liable unto the PLAINTIFF for the following non-exclusive reasons, to

wit:

        1. Failing to provide or ensure a safe place to work.

        2. Failing to follow the applicable safety rules, regulations, and policies in the

            preparation, operation, layout, maintenance, and processes of the vent stack silencer

            and/or containment device and associated piping.

        3. Failing to comply with all applicable OSHA and other safety rules and regulations.

        4. Responsibility for the negligence of BrandSafway, its employees, supervisors, and

            contractors.

        5. Failing to comply with, implement, and/or obtain appropriate OSHA and other safety

            documentation.

        6. Failing to warn JUAN TRINIDAD of a condition which could or may cause injury.

        7. Failing to render safe an unreasonably dangerous condition which it knew or should

            have known existed at all material times.

        8. Failing to remove a hazard from the Facility of which it knew or should have known.

        9. Permitting a vent stack silencer, containment device, and/or associated piping at its

            Facility with inadequate features to exist or occur presenting a risk of harm to

            PLAINTIFF which was foreseeable.

        10. Permitting its employees, contractors, and others, including JUAN TRINIDAD, to

            work in the area at issue at the Facility when it knew or should have known that

            working in that area presented a hazardous condition that rendered the Facility and

            work environment unsafe and unfit for use by individuals such as JUAN TRINIDAD.




                                                5
Case 2:20-cv-03100-BWA-KWR Document 1 Filed 11/13/20 Page 6 of 11




 11. Failing to empty, shut down, remove, adjust, move, or reposition the vent stack

    silencer, containment device, and/or associated piping at issue, or requesting same,

    causing the accident made the subject of this litigation.

 12. Failing to advise or warn of a vent stack silencer and/or containment device in the

    work area that could or would overflow with hot water condensate on the date in

    question, thus failing to identify potential hazards for those working at the Facility and

    warn of same or prevent the accident made the subject of this litigation.

 13. Failing to provide reasonable and safe access to the worksite for JUAN TRINIDAD.

 14. Failing to maintain the premises in a safe condition, which caused PLAINTIFF’S

    injuries and accident.

 15. Failing to adhere to DEFENDANT’S policies and procedures in connection with the

    scaffolding, vent stack silencer, containment device, associated piping, and/or hot

    water condensate.

 16. Failing to inspect and make safe the Facility prior to access by users such as JUAN

    TRINIDAD.

 17. Failing to have and/or implement appropriate procedures and controls for the purpose

    of identifying hazards, such as that complained of herein, and further failing to remedy

    such hazards.

 18. Failing to follow its own or any other contractors’ safety rules, regulations, and

    policies in connection with the RCCU, the vent stack silencer, the containment device,

    and/or the associated piping.




                                         6
Case 2:20-cv-03100-BWA-KWR Document 1 Filed 11/13/20 Page 7 of 11




 19. Failing to analyze the job to be performed by JUAN TRINIDAD and implement a

     plan or take corrective measures which would have prevented the accident prior to

     JUAN TRINIDAD beginning the job.

 20. Failing to remedy a hazardous condition that it knew or should have known of upon a

     reasonable investigation of the premises and/or work site.

 21. Failing to inspect the Facility, the RCCU, the vent stack silencer, the containment

     device, the associated piping, and the scaffolding at issue for safety purposes and to

     ensure the area where the scaffolding was being installed was fit for use and safe for

     individuals such as JUAN TRINIDAD to work upon or near.

 22. Failing to supervise and coordinate the efforts of its contractors and employees who

     were expected to be working with, or in proximity to, contractors.

 23. Failing to provide equipment for or ensure there was adequate and sufficient

     communication and/or communication equipment by and between the multiple

     contractors who performed services at the time of PLAINTIFF’S injuries.

 24. Failing to ensure all necessary safety features by all contractors involved at its Facility.

 25. Failing to ensure all personnel at the Facility complied with OSHA and all other

     private or public safety rules, regulations, and policies at all material times pertinent.

 26. Conducting and/or permitting ultra-hazardous activities to occur at the Facility

     without taking all necessary precautions or ensuring/providing for the necessary

     personnel and equipment under the circumstances.

 27. Failing to take all appropriate actions and implement all appropriate policies and

     procedures necessitated by all mandates of OSHA and all other applicable rules,




                                           7
      Case 2:20-cv-03100-BWA-KWR Document 1 Filed 11/13/20 Page 8 of 11




             regulations, and safety policies pertinent to all procedures being performed by JUAN

             TRINIDAD, his coworkers, and/or other personnel.

         28. Negligent preparation, operation, setup, layout, maintenance, and processes, of the

             Facility, the RCCU, the vent stack silencer, the containment device, and/or the

             associated piping.

         29. Any and all other acts of negligence to be proven at the trial of this matter.

                                                       30.

        As a result of DEFENDANT’S negligence, PLAINTIFF is entitled to damages.

PLAINTIFF’S damages could have been prevented by DEFENDANT’S exercise of reasonable

case. At all times pertinent, DEFENDANT failed to exercise such reasonable care.

                                   Count II: Premises Liability

                                                 16.

        PLAINTIFF incorporates and re-alleges each of the foregoing paragraphs as though set

forth in full herein.

                                                 17.

        Upon information and belief, the Facility was owned and/or operated by DEFENDANT

at all material times, and DEFENDANT exercised garde over same at all times pertinent.

                                                 18.

        As the owner and/or operator of the Facility, DEFENDANT is also liable under Louisiana

Civil Code Articles 2317 and 2317.1. At the time of the subject accident, the RCCU, the vent stack

silencer, containment device, and/or associated piping and safety measures (or lack thereof) at the

Facility prevented workers, including JUAN TRINIDAD, from conducting their operations in a

safe manner. Furthermore, the layout of the RCCU, the vent stack silencer, containment device,




                                                  8
      Case 2:20-cv-03100-BWA-KWR Document 1 Filed 11/13/20 Page 9 of 11




and/or associated piping at the Facility was such that workers could not access their job sites

without undue danger or unreasonable risk of harm. At all material times, the RCCU, the vent

stack silencer, containment device, associated piping, and/or the Facility were unreasonably

dangerous and otherwise a hazard to those working near or around same.

                                               19.

        JUAN TRINIDAD did not exercise control over the RCCU, the vent stack silencer,

containment device, associated piping, and/or the area of the Facility where the incident occurred.

                                               20.

        DEFENDANT is liable unto the PLAINTIFF because DEFENDANT knew, or in the

exercise of reasonable care, should have known of these hazards and failed to remedy same. As a

result, JUAN TRINIDAD suffered severe injuries, as well as other damages enumerated herein.

JUAN TRINIDAD’S treatment has involved painful procedures. Further, the stress related to

JUAN TRINIDAD’S treatments has been multiplied by having to undergo treatment during the

COVID-19 pandemic.

                                               21.

        As a result of DEFENDANT’S premises liability, PLAINTIFF is entitled to damages.

PLAINTIFF’S damages could have been prevented by DEFENDANT’S exercise of reasonable

case. At all times pertinent, DEFENDANT failed to exercise such reasonable care.

                                            Damages

                                               22.

        PLAINTIFF incorporates and re-alleges each of the foregoing paragraphs as though set

forth in full herein.




                                                9
     Case 2:20-cv-03100-BWA-KWR Document 1 Filed 11/13/20 Page 10 of 11




                                                23.

       Due to the above-described incident, JUAN TRINIDAD suffered severe and disabling

injuries that required medical care and remain to this day.

                                                24.

       JUAN TRINIDAD is entitled to recover damages in connection with the physical, mental,

and emotional suffering sustained as a result of this accident and the above-mentioned negligence

and liability of DEFENDANT.

                                                25.

       Due to the above-described negligence and premises liability, PLAINTIFF JUAN

TRINIDAD, has been caused to sustain the following nonexclusive damages and injuries:

            1. Medical expenses (past, present, and future);

            2. Physical pain and suffering (past, present, and future);

            3. Mental anguish and suffering (past, present, and future);

            4. Loss of enjoyment of life and inconvenience (past, present, and future);

            5. Loss of wages and/or loss of earning capacity (past, present, and future);

            6. Loss of consortium, loss of society, loss of love and affection, loss of household

                services (past, present, and future); and

            7. Any and all other damages to be proven at trial of this matter.

                                                26.

       Due to the above-described negligence and premises liability and the injuries and damages

caused thereby, PLAINTIFF requests damages in a sum not less than seventy-five thousand

($75,000) exclusive of costs and interest.




                                                 10
     Case 2:20-cv-03100-BWA-KWR Document 1 Filed 11/13/20 Page 11 of 11




                                            Jury Demand

                                                  27.

       PLAINTIFF hereby demands a trial by jury.

                                          Prayer for Relief

       WHEREFORE, JUAN TRINIDAD prays that the DEFENDANT, EQUILON

ENTERPRISES LLC, be served with a certified copy of this complaint, summons, and citation

and that after due proceedings had, judgment is rendered in favor of JUAN TRINIDAD and

against DEFENDANT, EQUILON ENTERPRISES LLC, for a sum to be determined together

with legal interest thereon from date of judicial demand until paid, all cost of these proceedings,

attorney fees, and any other relief to which JUAN TRINIDAD is legally entitled.

       Plaintiff further prays for a trial by jury.



       Date: November 13, 2020

                                                Respectfully submitted,

                                                FISHMAN HAYGOOD, LLP

                                                /s/ Kerry J. Miller
                                                KERRY J. MILLER (#24562), T.A.
                                                DANIEL J. DYSART (#33812)
                                                WILLIAM L. MIZELL (#36589)
                                                201 St. Charles Avenue, Suite 4600
                                                New Orleans, LA 70170
                                                Telephone:      504.556.5549
                                                Facsimile:      504.310.0275
                                                Email: kmiller@fishmanhaygood.com
                                                Email: ddysart@fishmanhaygood.com
                                                Email: wmizell@fishmanhaygood.com

                                                Counsel for Plaintiff




                                                      11
